      Case 1:20-cv-00130-HSO-RPM Document 29 Filed 01/21/21 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


CORNELIUS CANNADY, SR.                       §                        PLAINTIFF
                                             §
                                             §
v.                                           §    Civil No. 1:20cv130-HSO-RPM
                                             §
                                             §
RONALD WOODALL                               §                      DEFENDANT


     ORDER OVERRULING DEFENDANT’S OBJECTIONS [26]; ADOPTING
     MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION [25]; AND
           DENYING DEFENDANT’S MOTION TO DISMISS [17]

       This matter comes before the Court on Defendant Ronald Woodall’s

Objections [26] to the Report and Recommendation [25] of United States Magistrate

Judge Robert P. Myers, Jr., which recommended that Defendant’s Motion to

Dismiss [17] be denied. After due consideration of the Motion [17], the Report and

Recommendation [25], Defendant’s Objections [26], the record, and relevant legal

authority, the Court finds that Defendant’s Objections [26] should be overruled,

that the Magistrate Judge’s Report and Recommendation [25] should be adopted,

and that Defendant’s Motion to Dismiss [17] should be denied.

                                I. BACKGROUND

A.     Factual background

       While Plaintiff Cornelius Cannady, Sr. (“Plaintiff”) was incarcerated at South

Mississippi Correctional Institution (“SMCI”), he submitted claims requesting

medical treatment through the Mississippi Department of Corrections’ (“MDOC”)

Administrative Remedy Program. See Compl. [1] at 4-5; Ex. [1-1] at 1-2.
     Case 1:20-cv-00130-HSO-RPM Document 29 Filed 01/21/21 Page 2 of 11




Specifically, Plaintiff sought a circumcision for medical purposes. See Ex. [1-1] at

1. After his requests were denied, see id. at 1-2, Plaintiff filed a motion [17-1] for

judicial review in the Circuit Court of Greene County, Mississippi, under

Mississippi Code § 47-5-807. See Mot. [17-1] at 1. Plaintiff asked the circuit court

to order MDOC to arrange the surgery and to compensate him for his pain and

suffering. See id. at 2. The state court denied Plaintiff’s motion [17-1] for judicial

review, concluding that Plaintiff had not shown that any prison official had violated

his Eighth Amendment rights in treating his medical needs. See Order [1-1] at 5-7.

B.    Procedural history

      On April 1, 2020, Plaintiff filed a pro se Complaint [1] in this Court under 42

U.S.C. § 1983 against Defendant Ronald Woodall (“Defendant”). Compl. [1].

According to the Complaint [1], Defendant is the medical director at SMCI and he

allegedly intentionally treated Plaintiff’s medical issue incorrectly, causing Plaintiff

to endure pain and suffering. See id. at 2, 4.

      Specifically, Plaintiff alleges that he had severe scar tissue around his penis

that made it impossible to clean and that Defendant prescribed A+D Ointment for

the condition, rather than performing a circumcision. See id. at 4-5. Plaintiff was

subsequently transferred to a different facility and evaluated by other medical

professionals who diagnosed him as needing a circumcision, and surgery was

performed on February 14, 2019. See id. at 5. Plaintiff asserts that Defendant

knew of and disregarded an excessive risk to his health and safety in prescribing

the ointment and that Plaintiff suffered an infection as a result of Defendant’s


                                           2
     Case 1:20-cv-00130-HSO-RPM Document 29 Filed 01/21/21 Page 3 of 11




treatment. See id.

       Defendant filed a Motion to Dismiss [17], arguing that the Complaint should

be dismissed with prejudice because Plaintiff’s claims were barred by the doctrine

collateral estoppel. See Mem. [18] at 1, 3-4. Defendant referred to the earlier

action in the Circuit Court of Greene County, Mississippi, in which Plaintiff

allegedly asserted identical claims. See id. Plaintiff opposed the Motion [17],

arguing that the motion [17-1] for judicial review he filed in state court was a step

in the MDOC’s Administrative Remedy Program and that collateral estoppel did not

bar his claims under 42 U.S.C. § 1983. See Resp. [21] at 1-4.

       In his Reply [22], Defendant took the position that the Greene County Circuit

Court’s dismissal of Plaintiff’s petition precluded him from seeking further judicial

relief in another forum. See Reply [22] at 1-3. Plaintiff then filed a Sur-reply

[24], 1 in which he pointed out that the circuit court did not permit discovery and did

not conduct a hearing or a trial. Sur-reply [24] at 1.

       On December 3, 2020, United States Magistrate Judge Robert P. Myers, Jr.,

entered a Report and Recommendation [25] recommending that Defendant’s Motion

to Dismiss [17] be denied. See R. & R. [25] at 9. The Magistrate Judge considered

whether Mississippi’s collateral estoppel doctrine would have a preclusive effect in

the present case and addressed the differences between an appeal under Mississippi

Code § 47-5-807 and a § 1983 action. Id. at 5-9. The Magistrate Judge


1  The Court’s Local Rules do not contemplate a sur-reply and Plaintiff did not receive leave
of Court to file one in this case, but the Magistrate Judge elected to consider Plaintiff’s Sur-
reply [24] in recommending that Defendant’s Motion to Dismiss [17] be denied. See R. &
R. [25] at 3 n.1. This Court likewise considers Plaintiff’s Sur-reply [24].
                                               3
     Case 1:20-cv-00130-HSO-RPM Document 29 Filed 01/21/21 Page 4 of 11




determined that the facts essential to a § 1983 cause of action are distinct and not

“essential to the judgment in” an appeal under Mississippi Code § 47-5-807, such

that collateral estoppel did not apply. See id. at 8-9.

      Defendant has submitted Objections [26] to the Report and Recommendation

[25], asserting that the Magistrate Judge erred in his determination that collateral

estoppel does not bar Plaintiff’s § 1983 claim. See Objs. [26] at 1-4. Specifically,

Defendant contends that the state court’s review focused its analysis exclusively on

whether Plaintiff’s Eighth Amendment rights were violated, and then affirmed

MDOC’s finding that no Eighth Amendment violation occurred. See id.

Defendant contends that the Complaint here is premised on the same facts

reviewed by the state court, and that the state court’s denial of Plaintiff’s request

for judicial review is sufficient to satisfy the elements of collateral estoppel. Id. at

4. Plaintiff has filed a Response [27] opposing Defendant’s Objections [26] and

arguing that the Magistrate Judge correctly determined that collateral estoppel

cannot be applied. See Resp. [27] at 1-2.

                                  II. DISCUSSION

A.    Relevant legal authority

1.    Standard of review

      Because Defendant has filed written Objections to the Magistrate Judge’s

Report and Recommendation [25], the Court “make[s] a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which objection is made.”    28 U.S.C. § 636(b)(1).   “Such review means that this


                                            4
     Case 1:20-cv-00130-HSO-RPM Document 29 Filed 01/21/21 Page 5 of 11




Court will examine the entire record and will make an independent assessment of

the law.” Lambert v. Denmark, Civil No. 2:12-cv-74-KS-MTP, 2013 WL 786356, at

*1 (S.D. Miss. Mar. 1, 2013).   In conducting a de novo review, the Court is not

“required to reiterate the findings and conclusions of the magistrate judge.”

Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993).

2.    The doctrine of collateral estoppel

      Defendant asks the Court to dismiss this case pursuant to Federal Rule of

Civil Procedure 12(b)(6) on grounds that Plaintiff’s claims are barred by the

doctrine of collateral estoppel. See Mot. [17] at 1-2; Mem. [18] at 3-5.   “In

determining the preclusive effect of an earlier state court judgment, federal courts

apply the preclusion law of the state that rendered the judgment.”     Weaver v. Texas

Capital Bank N.A., 660 F.3d 900, 906 (5th Cir. 2011).

      Under Mississippi law, “[c]ollateral estoppel exists to prevent ‘parties from

relitigating issues authoritatively decided on their merits in prior litigation to

which they were parties or in privity.’”    Mississippi Sand Sols., LLC v. Otis, No.

2019-CA-01103-SCT, 2020 WL 7417014, at *3 (Miss. Dec. 17, 2020) (quoting

Marcum v. Miss. Valley Gas Co., 672 So. 2d 730, 733 (Miss. 1996)).      In order to

demonstrate that collateral estoppel applies, a litigant must show that “the specific

disputed issue was ‘actually litigated, determined by, and essential to the judgment

in the former action, even though a different cause of action is the subject of the

subsequent action.’” Mississippi Sand Sols., LLC, 2020 WL 7417014, at *3

(quoting Dunaway v. W. H. Hopper & Assocs., Inc., 422 So. 2d 749, 751 (Miss.


                                            5
     Case 1:20-cv-00130-HSO-RPM Document 29 Filed 01/21/21 Page 6 of 11




1982)).   The party invoking collateral estoppel bears the burden of proving the

defense. McCarty v. Wood, 249 So. 3d 425, 435 (Miss. Ct. App. 2018).

      The United States Court of Appeals for the Fifth Circuit has cautioned that,

under Mississippi law, “the fact-finding tribunal should be careful in its decision-

making and in its determination of the findings of fact essential to the issue in

question for the purposes of application of collateral estoppel, so as to eliminate any

suspicion about the proceedings.”   Stafford v. True Temper Sports, 123 F.3d 291,

295 (5th Cir. 1997) (citing Mississippi Employment Sec. Comm’n v. Philadelphia

Mun. Sep. Sch. Dist., 437 So. 2d 388, 397 (Miss. 1983)).   As the Mississippi

Supreme Court has explained, even if the application of collateral estoppel would be

permissible in a particular case, the doctrine is not an “inflexible command[ ] which

must be brutally enforced in all cases.” Gibson v. Williams, Williams &

Montgomery, P.A., 186 So. 3d 836, 846 (Miss. 2016) (quotation omitted).     “[T]he

doctrine of collateral estoppel must never be seen as anything other than an

unusual exception to the general rule that all fact questions should be litigated fully

in each case.”   Mississippi Employment Sec. Comm’n, 437 So. 2d at 397.

3.    Mississippi’s administrative review procedure

      The state court order at issue here was entered in Plaintiff’s request for

judicial review as part of Mississippi’s administrative review procedure (“ARP”) for

inmates under Mississippi Code §§ 47-5-801, et seq. This statute permits the

MDOC to adopt an ARP at each of its correctional facilities.    See Miss. Code Ann.

§ 47-5-801; Inmate Handbook, Miss. Dep’t of Corrections (June 2016), Ch. VIII,


                                           6
     Case 1:20-cv-00130-HSO-RPM Document 29 Filed 01/21/21 Page 7 of 11




http://www.mdoc.ms. gov/Inmate-Info/Documents/CHAPTER_VIII.pdf.

      The ARP procedure “constitute[s] the administrative remedies available to

offenders for the purpose of preserving any cause of action such offenders may claim

to have against the State of Mississippi, the Department of Corrections or its

officials or employees.”   Miss. Code Ann. § 47-5-803(1). Monetary damages are not

available under the ARP statute. See Clincy v. Atwood, 65 So. 3d 327, 333 n.12

(Miss. Ct. App. 2011) (citing Miss. Code Ann. § 47-5-803).

      Under the ARP, “[n]o state court shall entertain an offender’s grievance or

complaint which falls under the purview of the administrative review procedure

unless and until such offender shall have exhausted the remedies as provided in

such procedure.” Miss. Code Ann. § 47-5-803(2). The MDOC’s ARP is a two-step

process, and if an inmate is unsatisfied with the second-step response, the inmate

may seek judicial review. See Miss. Code Ann. § 47-5-807; Inmate Handbook, Miss.

Dep’t of Corrections (June 2016), Ch. VIII, http://www.mdoc.ms.gov/Inmate-Info/

Documents/CHAPTER_VIII.pdf; see also Yankton v. Epps, 652 F. App’x 242, 245

(5th Cir. 2016).

      When a prisoner seeks judicial review, Mississippi courts “will not disturb the

decision of an administrative agency, such as the MDOC, unless the decision is

unsupported by substantial evidence, arbitrary or capricious, beyond the agency’s

scope or powers, or violative of the constitutional or statutory rights of the

aggrieved party.”   Johnson v. King, 85 So. 3d 307, 309 (Miss. Ct. App. 2012)

(quotation omitted). “There is a rebuttable presumption that favors the agency’s


                                           7
     Case 1:20-cv-00130-HSO-RPM Document 29 Filed 01/21/21 Page 8 of 11




decision, and the challenging party has the burden of proving the contrary.”       Willis

v. Westley, 287 So. 3d 1050, 1053 (Miss. Ct. App. 2019) (quotation omitted).

B.    Analysis

      Plaintiff asserts that Defendant violated the Eighth Amendment’s prohibition

on cruel and unusual punishment by being deliberately indifferent to his serious

medical needs. See Compl. [1] at 4-5. The Magistrate Judge found that the facts

essential to this § 1983 cause of action are distinct and not essential to the

judgment in the state court administrative appeal under Mississippi Code § 47-5-

807, such that collateral estoppel should not apply in this case. See R. & R. [25] at

8-9. In resolving Defendant’s Objections, the Court focuses upon whether the state

court’s finding that Plaintiff “had not shown MDOC prison officials violated his

Eighth Amendment rights in the treatment of his medical needs,” Order [21-4] at 3,

was essential to the judgment in that appeal.

      Through the ARP process, Plaintiff requested that the MDOC arrange for

him to be circumcised due to medical concerns.     See Ex. “A” [1-1] at 1.   At the first-

step response, Defendant stated that Plaintiff had been previously treated with

A+D Ointment and that Defendant had “no indifference to care.”        Id.    At the

second step, Defendant reported “no new issues raised from 1st step with treatment

provided; claim with no merit.” Ex. “B” [1-1] at 2. Both the first- and second-step

responses in the ARP process appear to have been written by Defendant himself.

See id. (“From: R. Woodall, MD”); Ex. “A” [1-1] at 1 (“FROM: R. Woodall”);

      The state court’s review of the MDOC’s second-step decision was quite


                                           8
     Case 1:20-cv-00130-HSO-RPM Document 29 Filed 01/21/21 Page 9 of 11




limited. See Ex. “B” [1-1] at 2. No discovery took place, see Sur-reply [24] at 1,

and the state court’s review was under a deferential substantial evidence standard,

as opposed to a proceeding fully litigated on its merits, see Johnson, 85 So. 3d at

309. Additionally, the circuit court did not find that Plaintiff’s Eighth Amendment

rights were not violated, only that he had not shown such a violation in the context

of that administrative proceeding. See Order [21-4] at 3. Plaintiff bore the burden

in his motion for judicial review to rebut the presumption favoring the MDOC’s

decision, and the state court could not disturb that decision unless it found that it

was “unsupported by substantial evidence, arbitrary or capricious, beyond the

agency’s scope or powers, or violative of the constitutional or statutory rights of the

aggrieved party.”   Johnson, 85 So. 3d at 309; see also Willis, 287 So. 3d at 1053.

This burden is quite different from the preponderance of the evidence standard

required for Plaintiff’s § 1983 claim in this case.

      The Court further notes that Mississippi courts have been hesitant to bar

claims for money damages that were not litigated in an underlying injunction

action. See S. Land & Res. Co., Inc. v. Dobbs, 467 So. 2d 652, 656-57 (Miss. 1985)

(collateral estoppel); see also Expro Americas, LLC v. Walters, 179 So. 3d 1010, 1025

(Miss. 2015) (res judicata). Although Plaintiff made a request for money damages

in his motion for judicial review [17-1], see Mot. [17-1] at 2, such damages are not

available through the ARP process, see Clincy, 65 So. 3d at 333. “Where damages

are not sought as incidental to an injunction, the decree granting an injunction is

not a bar to an action at law for past damages.” S. Land & Res. Co., 467 So. 2d at


                                            9
    Case 1:20-cv-00130-HSO-RPM Document 29 Filed 01/21/21 Page 10 of 11




657. The Court finds this reasoning persuasive with respect to Plaintiff’s § 1983

claim for money damages, which were not available in the ARP process. See

Clincy, 65 So. 3d at 333.

      Based upon the Court’s review of the record, it cannot conclude Defendant

has carried his burden of demonstrating that the state court’s statement that

“Petitioner has not shown MDOC prison officials violated his Eighth Amendment

rights in the treatment of his medical needs,” Order [21-4] at 3, was essential to the

judgment in that proceeding, but see Mississippi Sand Sols., LLC, 2020 WL

7417014, at *3.   Thus, Defendant has not demonstrated that collateral estoppel

operates to bar Plaintiff’s § 1983 claim in this case.

      Defendant’s Objections [26] will be overruled, and the Magistrate Judge’s

Report and Recommendation [25] will be adopted in its entirety.     Even if collateral

estoppel were somehow applicable here, the Court is not persuaded that it should be

applied under the facts and circumstances of this case.   See Stafford, 123 F.3d at

295; Gibson, 186 So. 3d at 846.

                                  III. CONCLUSION

      To the extent the Court has not addressed any of the parties’ arguments, it

has considered them and determined that they would not alter the result. The

Court will overrule Defendant’s Objections [26], adopt the Magistrate Judge’s

Report and Recommendation [25] as the opinion of this Court, and deny Defendant’s

Motion to Dismiss [17].




                                           10
    Case 1:20-cv-00130-HSO-RPM Document 29 Filed 01/21/21 Page 11 of 11




      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Ronald Woodall’s Objections [26] to the Report and Recommendation [25] of United

States Magistrate Judge Robert P. Myers, Jr. are OVERRULED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, the Report and

Recommendation [25] of United States Magistrate Judge Robert P. Myers, Jr. is

ADOPTED in its entirety as the finding of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendant Ronald

Woodall’s Motion to Dismiss [17] is DENIED.

      SO ORDERED AND ADJUDGED, this the 21st day of January, 2021.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE




                                       11
